Citation Nr: 1606765	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to sinusitis, allergic rhinitis, and/or posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable disability rating for service-connected sinusitis.

3. Entitlement to an initial compensable disability rating for service-connected allergic rhinitis.

(The issue of entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper, is the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1989 to July 1992, to include service in South West Asia between October 1990 and June 1991.  The Veteran's awards include the Southwest Asia Service Medal with three Bronze Service Stars and the Kuwait Liberation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2010 rating decision denied service connection for OSA.  The December 2011 rating decision awarded service connection for rhinitis and sinusitis, each rated as noncompensable; effective from May 16, 2011.

In a VA Form 21-526EZ dated January 29, 2015, the Veteran claimed service connection for a vision disorder and for a deviated septum.  See also VA Form 27-0820, dated July 8, 2015.  THESE CLAIMS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The issues of entitlement to higher ratings for sinusitis and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's OSA is aggravated by his service-connected sinusitis/allergic rhinitis.


CONCLUSION OF LAW

The criteria for service connection for OSA on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his current OSA relates to his service-connected PTSD or, alternatively, his service-connected sinusitis/allergic rhinitis.  May 2011 Statement; March 2012 Statement by Veteran's Wife; April 2014 Statement.  The Veteran's claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran was first diagnosed as having OSA in July 2009.  July 2009 PMRs; October 2010 VA Examination Report.  

In March 2011, a VA examiner opined that the Veteran's OSA also does not relate to service-connected PTSD.  The examiner found "no medical evidence of a cause and effect relationship between PTSD and Sleep Apnea" and explained that "[s]leep apnea is due to an upper airway obstruction and is not influenced by mental status." 

In March 2012, another VA examiner concluded that the Veteran's OSA is not "related to, or caused by, his SC [service-connected] rhinitis/sinusitis conditions."  The examiner explained that the Veteran's nasal/sinus symptoms preceded his OSA by many years.  He also explained that the Veteran's nasal passages were not completely blocked and that the Veteran has no history of facial/sinus trauma.  The examiner noted that the Veteran's OSA manifested after an increase in weight loss and concluded that "the etiology of his OSA is from his obesity."  The examiner also noted that weight gain/obesity is the biggest risk factor for OSA.  See also April 2008, March 2009, & October 2012 VAMRs and March 2011 VA Examination Report (noting a history of weight gain and diagnosing the Veteran as having obesity).

In the same month as the Veteran's most recent VA examination (March 2012), a private physician noted that the Veteran's "nasal and sinus issues are definitely contributing to his obstructive sleep apnea, and surgical correction of these will make improvement in that condition also."  In his March 2012 medical notes, the same private physician emphasized-"I certainly think"-that the Veteran's deviated septum and chronic sinusitis contribute to his sleep apnea.

Similarly, in a May 2012 DBQ, the Veteran's treating private physician suggested that the Veteran's OSA was related to his service-connected sinusitis as well as his deviated septum and turbinate hypertrophy.

The March 2012 VA examiner's opinion establishes the etiology of the Veteran's OSA (i.e., that the Veteran's OSA resulted from weight gain), but does not address whether the Veteran's service-connect sinusitis and/or allergic rhinitis aggravate his OSA.  As the Veteran himself noted, "there is no evidence in the claims folder against the notion that the OSA was aggravated by the allergic rhinitis and sinusitis."  Moreover, the March 2012 private physician's opinion clearly states that the Veteran's service-connected sinusitis and allergic rhinitis aggravate his OSA.  Thus, the preponderance of the evidence supports the Veteran's claim and service connection for OSA, as secondary to service-connected sinusitis and allergic rhinitis, is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected sinusitis and allergic rhinitis, is granted.


REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The most recent supplemental statement of the case (SSOC) addressing the claims for higher ratings for sinusitis and allergic rhinitis was issued in April 2014.  Since that time, additional relevant evidence, to include VA treatment records dated through October 2015, have been associated with the claims folder.  Therefore, the claim must be remanded for an additional SSOC.

Also, additional private treatment records from William McCary, M.D. dated through 2014 suggest the possibility of a worsening of the Veteran's sinusitis and allergic rhinitis since his last VA examination in March 2012.  Therefore, the Veteran should be schedule for an appropriate VA examination on remand.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since October 2015.

2.  Make arrangements to obtain the Veteran's complete treatment records from William McCary, M.D., dated since May 2011.

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) to assess the current level of severity of his sinusitis and allergic rhinitis. The claims file must be made available to the examiner(s) for review.  All pertinent clinical findings must be reported.  The examiner(s) must complete the appropriate Disability Benefits Questionnaire(s) (DBQ) for the Veteran's service-connected sinusitis and allergic rhinitis.

4.  Finally, re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


